[Cite as Klafter v. Ohio State Patrol, 2009-Ohio-7159.]

                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




DAVID P. KLAFTER

        Plaintiff

        v.

OHIO STATE PATROL

        Defendant

        Case No. 2009-07717-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                           FINDINGS OF FACT
        {¶ 1} 1)        Plaintiff, David P. Klafter, filed this action against defendant, Ohio
State Highway Patrol (OSHP), alleging his vehicle was damaged by the negligent act of
an OSHP employee during a salvage inspection. Plaintiff seeks damages in the amount
of $354.90, the total cost of automotive repair expense he incurred. The filing fee was
paid.
        {¶ 2} 2)        Defendant filed an investigation report admitting liability for plaintiff’s
loss and acknowledging the damage amount claimed.
                                        CONCLUSIONS OF LAW
        {¶ 3} 1)        Negligence on the part of defendant has been established. Johnson
v. State Highway Patrol (2002), 2001-12347-AD; Zapf v. Highway Patrol, Ct. of Cl. No.
2006-07511-AD, 2007-Ohio-3104; Landman v. Ohio State Highway Patrol, Ct. of Cl. No.
2007-01801-AD, 2007-Ohio-2414; Hutchinson v. State Highway Patrol, Ct. of Cl. N.
2008-06318-AD, 2008-Ohio-5627; Kovacik v. Ohio State Hwy. Patrol, Ct. of Cl. No.
2008-09619-AD, 2009-Ohio-1592.
      {¶ 4} 2)    Plaintiff has suffered damages in the amount of $354.90, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.


                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




DAVID P. KLAFTER

      Plaintiff

      v.

OHIO STATE PATROL

      Defendant

      Case No. 2009-07717-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $379.90, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk
Entry cc:

David P. Klafter               Captain Kevin Teaford
8506 Achterman Road            Ohio State Highway Patrol
Pleasant Plain, Ohio 45162     P.O. Box 182074
                               Columbus, Ohio 43218-2074
RDK/laa
10/28
Filed 11/19/09
Sent to S.C. reporter 3/5/10